                                                      60 Filed 04/22/21
                      Case 1:20-cv-02964-LLS Document 61       04/21/21 Page 1 of 1

Hollis                                                                                                       Hollis Laidlaw & Simon P.C.
                                                                                                                        55 Smith Avenue
Laidlaw                                                                                                          Mount Kisco, NY 10549
                                                                                                                          (914) 666-5600
&'.Simon                                                                                                             Fax(914)666-6267
                                                                                                                       hollislaidlaw.com
Attorneys at Law               MEMO ENDORSED
                                                          April 21, 2021
                                                                                            . LSDC   sns\-
                                                                                             oocr \ 1..., T
       Via ECF
                                                                                             EL H I RO\lCALLY FILED
       Hon. Louis L. S~n                                                                     DOC#:
       United States District Court                                                          DATEF_l_f.E-.D-:_Y_,f ~z-~ ~/ -~ -, -
       500 Pearl Street, Room 2250                                                                                        '
       New York, NY 10007-1312

               Re:         Hectronic GmbH and Hectronic AG v. Hectronic USA Corp., et al.
                           Case No. 20-CV-2964 (LLS)

       Dear Judge Stanton:

               Our firm represents the defendants in the above referenced action.

                   I write to respectfully request that the Rule l 6(b) conference scheduled to be held on May
        14, 2021 be adjourned because I will be out of state attending my daughter's graduation from
        college on that date and I am presently the only attorney in my firm who is familiar with this
        action.

                   Pursuant to Your Honor's Individual Practices:

                   (i)     The original date of the conference is May 14, 2021;
                   (ii)    No previous requests for adjournment or extension have been made;
                   (iii)   No previous requests for adjournment or extension were granted or denied;                           \
                   (iv)    Plaintiffs' counsel has graciously consented to the adjournment.                              J -1 o              \
                   Counsel for all parties are available on May 18 and May 21.
                                                                                                     1
                                                                                                         i   ,f/               1- o1,.,
                   Thank you for your kind consideration of the above request.                 ~t\itr" W'j 1-                 l,' Yk,

                                                          Sincerely,
                                                                                             <.r                              o·
                                                                                                               "3 p~
                                                   ~c;:_  David Simon
                                                                                                   "-k         ~b    o~,.)..,,
                                                                                                                                   ,S-1...
                                                                                                                  ~ L--·                         I
        cc:        A. Safer, Esq. (asafer@goulstonstorrs.com)
                   M. LiPuma, Esq.(mlipuma@lipumalaw.com)                                                                LJ   l-,.-'v I I 1,




                                Westchester   I   New York City   I   Long Island   I   Rockland
